DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-12 and 14-22 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/13/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  
On lines 6-9, “an electrostatic protection circuit connected to one of each two adjacent gate lines of the plurality of gate lines is disposed between the two adjacent gate lines” should be -- an electrostatic protection circuit connected to one of each of the plurality of gate lines is disposed between the two adjacent gate lines--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US2018/0204829A1), and further in view of Bawolek (US2012/0064643A1).
Regarding claim 1, Cheng teaches an electrostatic protection circuit (abstract, electrostatic protection), comprising a first transistor (i.e. first N-type transistor T1) (fig.2), a second transistor (i.e. second N-type transistor T2) (fig.2) and an electrostatic protection line (i.e. electrostatic protection line 15) (fig.2), wherein a gate (i.e. gate g1) (fig.2) and a second electrode (i.e. source s1) (fig.2) of the first transistor are connected to a signal line (i.e. gate line 12) (fig.2), and a first electrode (i.e. drain d1) (fig.2) of the first transistor is connected to the electrostatic protection line (implicit, refer to fig.2); and a gate (i.e. gate g2) (fig.2) and a second electrode (i.e. source s2) (fig.2) of the second transistor are connected to the electrostatic 
Cheng does not teach the electrostatic protection circuit wherein each transistor is an oxide thin film transistor, a length- width ratio of a channel of each thin film transistor is greater than or equal to a length-width ratio threshold, and the length-width ratio threshold is 5.
Bawolek teaches in a similar field of endeavor of arrays for display devices that it is conventional to have an electrostatic protection circuit (i.e. electrostatic discharge device 2200) (fig.22) wherein each thin film transistor (abstract, thin-film transistor) is an oxide thin film transistor ([0122], thin-film transistors built with other compositions, such as polysilicon, microcrystalline silicon, other semiconductors and/or metal oxides, and/or organic materials), a length- width ratio of a channel ([0103], transistor 2202 is configured such that it has a longer channel and the ratio of its channel width to channel length is less than one) of each thin film transistor is greater than or equal to a length-width ratio threshold, and the length-width ratio threshold is 5.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose a length-width ratio value of 5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the length-width ratio of oxide thin film transistors in the electrostatic protection circuit of Cheng, as taught by Bawolek, as it prevents self-destruction of the transistors in presence of high electric potential and prevents leakage currents in the 
Regarding claim 8, Cheng and Bawolek teach the electrostatic protection circuit according to claim 1, wherein the signal line is a gate line (Cheng, i.e. gate line 12) (fig.3) extending along a second direction (Cheng, e.g. x-axis direction) (fig.3); and the electrostatic protection line extends along a first direction (Cheng, e.g. y-axis direction) (fig.3), and the second direction intersects the first direction (Cheng, e.g. intersection of 12 and 15) (fig.3).
Regarding claim 16, it is rejected for substantially the same reasons as stated in claim 1 above. Cheng further teaches an array substrate (i.e. circuit wiring structure of an array substrate) (fig.3), comprising: a signal line (i.e. gate line 12) (fig.3), and an electrostatic protection circuit (i.e. electrostatic protection unit 14) (fig.3) connected to the signal line (implicit, refer to fig.3).
Regarding claim 19, Cheng and Bawolek teach a display apparatus (Cheng, [0110], a display device which may comprise any of the array substrates shown in FIGS. 1 to 10), comprising the array substrate according to claim 16.
Regarding claim 22, the method is rejected for the same reasons as stated in claim 1.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US2018/0204829A1) and Bawolek (US2012/0064643A1), and further in view of Nishikawa (US2005/0062047A1).
Regarding claim 3, Cheng and Bawolek teach the electrostatic protection circuit according to claim 1.

Nishikawa teaches in a similar field of endeavor of thin film transistors for display device, that it is conventional to have a circuit (i.e. EL display device) (fig.4) wherein a length direction (i.e. channel length Ls) (fig.4) of the channel of each thin film transistor (i.e. two switching thin film transistor 10) (fig.4) is parallel (implicit, refer to fig.4) to an extension direction of a signal line (i.e. gate signal line 51) (fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the channel of oxide thin film transistors parallel to signal line in Cheng and Bawolek, as taught by Nishikawa, as it advantageously simplifies the formation of transistors having different characteristics satisfying different requirements.
Regarding claim 4, Cheng and Bawolek teach the electrostatic protection circuit according to claim 1.
Cheng and Bawolek do not teach electrostatic protection circuit wherein the gate of each thin film transistor is of a strip-shaped structure and a length direction of the strip-shaped structure is parallel to an extension direction of the signal line.
Nishikawa teaches in a similar field of endeavor of thin film transistors for display device, that it is conventional to have a circuit (i.e. EL display device) (fig.4) wherein a gate (i.e. Gate electrodes 14 of two S-TFTs 10) (fig.6A) of each thin film transistor is of a strip-shaped structure (implicit, refer to fig.6A) and a length direction (i.e. channel length Ls) (fig.6A) of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the gate of oxide thin film transistors parallel to signal line and strip-shaped in Cheng and Bawolek, as taught by Nishikawa, as it advantageously simplifies the formation of transistors having different characteristics satisfying different requirements.
Regarding claim 5, Cheng and Bawolek teach the electrostatic protection circuit according to claim 1.
Cheng and Bawolek do not teach the electrostatic protection circuit wherein an arrangement direction of the first thin film transistor and the second thin film transistor is parallel to an extension direction of the signal line.
Nishikawa teaches in a similar field of endeavor of thin film transistors for display device, that it is conventional to have a circuit (i.e. EL display device) (fig.4) wherein an arrangement direction (i.e. direction A) (fig.4 and fig.6A) of the first thin film transistor (i.e. source 12s, gate 14 and drain 12d appearing around the left Ls) (fig.6A) and the second thin film transistor (i.e. source 12s, gate 14 and drain12d appearing around the right Ls) (fig.6A) is parallel (implicit, refer to fig.6A) to an extension direction of the signal line (i.e. gate signal line 51) (fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the gate of oxide thin film transistors parallel to signal line and strip-shaped in Cheng and Bawolek, as taught by .

Allowable Subject Matter
Claims 6, 7, 9, 10, 11, 12, 14, 15, 17, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Cheng and Bawolek teach the electrostatic protection circuit according to claim 1.
Cheng and Bawolek do not teach the electrostatic protection circuit wherein the signal line is a data line extending along a first direction; the electrostatic protection line comprises: a first discharge line and a second discharge line which extend along a second direction and are parallel to each other, and a connection line for connecting the first discharge line and the second discharge line; the first direction intersecting the second direction; and the first thin film transistor and the second thin film transistor are disposed between the first discharge line and the second discharge line, the first electrode of the first thin film transistor is connected to the first discharge line, and the gate and the second electrode of the second thin film transistor are connected to the second discharge line.
Nishikawa teaches in a similar field of endeavor of thin film transistors for display device, that it is conventional to have a circuit (i.e. EL display device) (fig.4) wherein a signal line (i.e. gate signal line 51) (fig.4) is a data line extending along a first direction (i.e. direction A) (fig.4); an electrostatic protection line comprises: a first discharge line (i.e. drain signal line 52) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the signal line and data line intersecting each other in Cheng and Bawolek, as taught by Nishikawa, as it advantageously simplifies the formation of transistors having different characteristics satisfying different requirements.
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses the electrostatic protection circuit wherein the electrostatic protection line comprises a connection line for connecting the first discharge line and the second discharge line; and the first thin film transistor and the second thin film transistor are disposed between the first discharge line and the second discharge line, the first electrode of the first thin film transistor is connected to the first discharge line, and the gate and the second electrode of the second thin film transistor are connected to the second discharge line.
Claims 7, 20 and 21 are objected to as being allowable because they depend on allowable claim 6 above.
Regarding claim 9, Cheng and Bawolek teach the electrostatic protection circuit according to claim 8, further comprising: a third thin film transistor (Cheng, i.e. third N-type transistor T3) (fig.8) and a fourth thin film transistor (Cheng, i.e. fourth N-type transistor T4) (fig.8); wherein a gate (i.e. gate g3) (fig.8) and a second electrode (i.e. source s3) (fig.8) of the 
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses the electrostatic protection circuit further comprising the third thin film transistor wherein the first electrode of the third thin film transistor is connected to the electrostatic protection line; a gate and a second electrode of the fourth thin film transistor are connected to the first electrode of the first thin film transistor and a first electrode of the fourth thin film transistor is connected to the signal line; and the first thin film transistor and the second thin film transistor are arranged along a first axis, the third thin film transistor and the fourth thin film transistor are arranged along a second axis, and the first axis and the second axis intersect the first direction and are not collinear.
Claims 10, 11, 12 and 15 are objected to as being allowable because they depend on allowable claim 9 above.
Regarding claim 14, it is objected to as allowed for the same reasons as stated in claim 9.
Regarding claim 17, Cheng and Bawolek teach the array substrate according to claim 16, wherein the signal line is a data line extending along a first direction, and the array substrate comprises a plurality of data lines (Bawolek, i.e. address lines 3004) (fig.30) and the electrostatic protection line (Bawolek, [0117], Elements 3010 may be used to protect the array from potentially damaging currents or voltages that may be applied during handling of the array 3001).

Regarding claim 18, Cheng and Bawolek teach the array substrate according to claim 16, wherein the signal line is a gate line extending along a second direction (Bawolek, e.g. decoder 3002 row lines along x-axis) (fig.30) and the array substrate comprises a plurality of gate lines (Bawolek, e.g. multiple Decoder (row) lines) (fig.30), Cheng and Bawolek also teach the electrostatic protection line as stated in claim 1. 
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses that the signal line is a gate line and the electrostatic protection line extends along a first direction, and the second direction is perpendicular to the first direction; and an electrostatic protection circuit connected to one of each of the plurality of gate lines is disposed between the two adjacent gate lines.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        04/16/2021





	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839